DETAILED ACTION
Status of the Application
	Claims 29-31, 38-40, 49-51, 56, 65-66, 74-75 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment of claims 29, 38, 39, 49-51, 56, 66, cancellation of claims 34-36, 47-48, 52, 55, and addition of claim 75, as submitted in a communication filed on 8/12/2021 is acknowledged.
Claim 29 has been amended to now require the bacterium or yeast to produce glucose-1-phosphate, glucose-6-phosphate, or UDP-glucose.  The claims no longer require the bacterium or yeast to produce cellobiose, which is an embodiment of the elected invention. While Applicant elected a metabolically engineered bacterium or yeast for the production of cellobiose or glucose-1-phosphate, in the interest of advancing prosecution, the subject matter of claim 29 and dependent claims as currently amended will be examined, namely a bacterium or yeast cell for the production of glucose-1-phosphate, UDP-glucose or glucose-6-phosphate.  Claims 29-31, 38-40, 49-51, 56, 66 are at issue and are being examined herein. 
New claim 75 is directed to a non-elected method.  Claims 65, 74-75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/29/2021.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Specification
The first paragraph of the specification remains objected to as failing to provide the current status of related applications (e.g., now US Patent No. X). Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 29-31, 38-40, 49-51, 56, 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  New grounds of rejection are necessitated by amendment.
Claim 29 (claims 30-31, 38-40, 49-51, 56, 66 dependent thereon) is indefinite in the recitation of “…bacterium or yeast for the production of glucose-1-phosphate, UDP-glucose, or glucose-6-phosphate, characterized in that said bacterium or yeast: a) has been genetically modified by introducing….; and b) has been further genetically modified to prevent loss of glucose 1-phosphate via glycolysis due to generic disruption of an endogenous gene encoding a phosphoglucomutase, a glucose-1-phosphatase, a glucose-1-phosphate adenyltransferase, or a combination thereof” for the following reasons.  While the recited disruptions would allow the production of glucose-1-phosphate, the disruption of an endogenous gene encoding a phosphoglucomutase would not allow the production of glucose-6-phosphate.  As known in the art, a phosphoglucomutase catalyzes the conversion of glucose-1-phosphate to glucose-6-phosphatase. See Figure 10A of the specification. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.


Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 29-31, 38-40, 49-51 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  New grounds of rejection are necessitated by amendment.
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below. 
Applicant argues that the claims have been amended to require specific carbohydrate products, namely glucose-1-phosphate, UDP-glucose or glucose-6-phosphate. Applicant also argues that the claims require a heterologous gene encoding a sucrose phosphorylase and the genetic disruption of specific endogenous genes, namely genes encoding a glucose-1-phosphatase, a phosphoglucomutase, and/or a glucose-1-phosphate adenylyltransferase.  Applicant states that one of skill in the art would immediately recognize that the inventors possessed a novel structure in terms of specific metabolically engineered strains which result in functional enhancement of the production of specialty carbohydrate products. Applicant cites Examples and Figures in the specification in support of the argument comply with the written description requirement. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the teachings of the specification, as well as the amendments made to the claims.  The Examiner agrees that claim 29 and dependent claims meet the written description requirement with regard to the production of glucose-1-phosphate.  However, amended claim 29 now requires the bacterial or yeast cell to (a) produce glucose-6-phosphatase while having a disruption in an endogenous glucose-1-phosphatase, phosphoglucomutase, and/or glucose-1-phosphate adenylyltransferase gene, and having a genus  of modifications to produce glucose-6-phosphate, including a genus of enzymes or enzymatic pathways that can produce glucose-6-phosphate from glucose-1-phosphate, and (b) produce UDP-glucose by having a genus of modification to produce UDP-glucose, including a genus of enzymes or enzymatic pathways that can produce UDP-glucose from glucose-1-phosphate.   While the specification discloses the production of glucose-6-phosphate from glucose-1-phosphate by S. cerevisiae or E. coli when a phosphoglucomutase is present, the specification is silent with regard to other genetic modifications that would result in the production of glucose-6-phosphate, or additional enzymes or enzymatic pathways that would allow the production of glucose-6-phosphate from glucose-1-phosphate.  Similarly, while the specification discloses the production of UDP-S. cerevisiae or E. coli when a UDP-glucose pyrophosphorylase is present, the specification is silent with regard to other genetic modifications that would result in the production of UDP-glucose, or additional enzymes or enzymatic pathways that would allow the production of UDP-glucose.  While the claims encompass the expression of a genus of unknown genes encoding structurally and functionally unrelated enzymes, the specification is silent with regard to the structural features required in any gene that encodes an enzyme that could be used for the synthesis of glucose-6-phosphate or UDP-glucose.  The specification fails to provide a structure/function correlation that would allow one of skill in the art to recognize which genes encode proteins that could be used for the synthesis of glucose-6-phosphate or UDP-glucose.  Therefore, for the reasons of record and those set forth above, one cannot reasonably conclude that the genus of bacterial or yeast cells that produce glucose-6-phosphate or UDP-glucose as claimed is adequately described by the teachings of the specification and/or the prior art.

Claims 29-31, 38-40, 49-51 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a metabolically engineered E. coli or  S. cerevisiae cell for the production of (i) glucose-6-phosphate, wherein said metabolically engineered E. coli or  S. cerevisiae cell: (a) has been genetically modified by introducing a heterologous gene encoding a sucrose phosphorylase capable of splitting sucrose into glucose-1-phosphate and fructose, and the E. coli or S. cerevisiae cell also comprises a phosphoglucomutase, and (b) has been further genetically modified to disrupt an endogenous gene encoding a glucose-1-phosphatase, and/or a glucose-1-phosphate adenylyltransferase, and (ii) UDP-glucose, wherein said metabolically engineered E. coli or  S. cerevisiae cell: (a) has been genetically modified by introducing a heterologous gene encoding a sucrose phosphorylase capable of splitting sucrose into glucose-1-phosphate and fructose, and the E. coli or S. cerevisiae cell also comprises a UDP-glucose pyrophosphorylase, and (b) has been further genetically modified to disrupt an endogenous gene encoding a glucose-1-phosphatase, a phosphoglucomutase, and/or a glucose-1-phosphate adenylyltransferase, does not reasonably provide enablement for a any enzyme that converts glucose-1-phosphate into glucose-6-phosphate or has been modified in any way to produce glucose-6-phosphate from glucose-1-phosphate, or (ii) UDP-glucose, wherein said metabolically engineered bacterial or yeast cell: (a) has been genetically modified by introducing a heterologous gene encoding a sucrose phosphorylase capable of splitting sucrose into glucose-1-phosphate and fructose, (b) has been further genetically modified to disrupt an endogenous gene encoding a glucose-1-phosphatase, a phosphoglucomutase, and/or a glucose-1-phosphate adenylyltransferase, and (c) comprises any enzyme to convert glucose-1-phosphate into UDP-glucose, or has been modified in any way to produce UDP-glucose from glucose-1-phosphate. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. New grounds of rejection are necessitated by amendment.
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below. 
Applicant argues the amendments made to the claims narrow the breadth of the claims to be more focuses so that the specialty products are limited to glucose-1-phosphate, UDP-glucose or glucose-6-phospahte.  Applicant refers to examples and figures of the specification in support of the argument that the specification provides a detailed roadmap for one of skill in the art to follow and obtain the presently claimed invention without undue experimentation. Applicant states that the claims recite specific genetic modifications needed to produce the recited carbohydrate products.  Applicant states that the art cited by the Examiner does not disclose information regarding the specific genetic modifications in the claimed invention.   Applicant refers to review articles by Na et al. (Curr. Opinion Microbiol. 13:363-370, 2010), 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the teachings of the specification, the amendments made to the claims and the teachings of the prior art cited by Applicant.  However, the Examiner disagrees with Applicant’s contention that the entire scope of the claims is fully enabled by the teachings of the specification and/or the prior art. While it is agreed that claim 29 and dependent claims meet the enablement requirement with regard to the production of glucose-1-phosphate, the claims do not meet the enablement requirement with regard to the production of glucose-6-phosphate or UDP-glucose. As indicated above, claim 29 now requires the bacterial or yeast cell to (a) produce glucose-6-phosphatase while having a disruption in an endogenous glucose-1-phosphatase, phosphoglucomutase, and/or glucose-1-phosphate adenylyltransferase gene, and having any type of modification to produce glucose-6-phosphate, including any enzyme or enzymatic pathway that can produce glucose-6-phosphate from glucose-1-phosphate or any other compound, and (b) produce UDP-glucose by having any type of modification to produce UDP-glucose, including any enzyme or enzymatic pathway that can produce UDP-glucose from glucose-1-phosphate or any other compound.   It is reiterated herein that while the specification discloses the production of glucose-6-phosphate from glucose-1-phosphate by S. cerevisiae or E. coli when a phosphoglucomutase is present, the specification is silent with regard to other genetic modifications that would result in the production of glucose-6-phosphate, or additional enzymes or enzymatic pathways that would allow the production of glucose-6-phosphate from glucose-1-phosphate or any other compound.  Moreover, while the specification discloses the production of UDP-glucose from glucose-1-phosphate by S. cerevisiae or E. coli when a UDP-glucose pyrophosphorylase is present, the specification is silent with regard to other genetic modifications that would result in the production of UDP-glucose, or additional enzymes or enzymatic pathways that would allow the production of UDP-glucose from glucose-1-phosphate or any other compound.  While the claims encompass the expression of unknown genes encoding structurally and functionally unrelated enzymes, the specification is silent with regard to the structural features required in any gene that encodes an enzyme that could be used for the synthesis of glucose-6-phosphate or UDP-glucose.  The specification fails to provide a structure/function correlation that would allow one of skill in the art to recognize which genes encode proteins that could be used for the synthesis of glucose-6-phosphate or UDP-glucose.  
With regard to the argument that the art cited by the Examiner does not disclose information regarding the specific genetic modifications in the claimed invention, it is noted that the cited art was introduced to support the argument that accurate determination of function based solely on structural homology is unpredictable.   With regard to the argument that the teachings of the prior art show that it was commonplace for heterologous genes to be expressed in different microbial host cells to synthesize an assortment of molecules, it is agreed that the expression of heterologous genes in microbial cells to produce a desired compound was known in the art when the structure of the genes to be introduced in the microbial cells was known.  However, in the instant case, the claims encompass the expression of genes encoding enzymes of unknown structure and function to produce glucose-6-phosphate or UDP-glucose.  It is reiterated herein that the claims require any type of genetic modification to obtain glucose-6-phosphate 
With regard to the argument that one could obtain a complete genome sequence of any microorganism being considered as a metabolic engineering platform, it is noted that simply sequencing a new organism won’t provide one of skill in the art the structure of genes or the type of modifications required in any bacterial or yeast cell so that it can produce glucose-6-phosphate or UDP-glucose.  With regard to the argument that there are several examples in the prior art with regard to genes delivered in an expression vector, it is noted that the issue in the instant case is not whether the molecular biology techniques required to transform a microbial cell were known at the time of the invention but rather the lack of knowledge as to the identity of all the genes that could be introduced in a bacterial or yeast cell so that their expression can lead to the production of glucose-6-phosphate or UDP-glucose.  
With regard to the argument that one could take advantage of bioinformatics databases to facilitate the discovery of heterologous genes encoding enzymes for pathway steps and to predict which genetic knockouts would improve yield, it is noted that a claimed invention should be enabled at the time of filing.  Using bioinformatics databases as asserted without any information or clue as to how one could determine (i) which genes listed in these databases are more likely to encode enzymes that could catalyze the synthesis of glucose-6-phosphate or UDP-glucose from any compound, or (ii) which genetic modifications can be made to any yeast or bacterial cell that are more likely to result in production of glucose-6-phosphate or UDP-glucose, is simply an invitation for undue experimentation because one of skill in the art would have to test any number of genes and modifications to find those that can lead to the production of glucose-6-phosphate or UDP-glucose from any compound in any bacterial or yeast cell.  Therefore, for the reasons of record and those set forth above, one cannot reasonably conclude that the .

Allowable Subject Matter
The subject matter of claims 56 and 66 appears to be allowable over the prior art of record. 
The subject matter of claim 29 as it relates to the production of glucose-1-phosphate appears to be allowable over the prior art of record.

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.



/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
November 13, 2021